DETAILED ACTION
Status of the Application
Claims 1-6, 9-13, 15, 17 and 20-27 are currently pending in the instant application.  Claims 1, 3, 11 and 13 are currently amended.  Claims 25-27 have been withdrawn.  No new claims have been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-13, 15, 17 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  To explain, claim 1 in line 5 recites “wherein the cathode consists of a lithiated and/or non-lithiated form of a metal sulfide selected from the group ….”.  Para. [0011] of the instant specification teaches that the sulfide cathode comprises a cathode material selected from the group consisting of….”.  As a result of the use of the word “comprises” the sulfide cathode may include different components in addition to the metal sulfide.  Nowhere in the instant specification is a cathode with only a metal sulfide taught.  As a result, this limitation comprises new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 9-13, 15, 17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  To explain, one of ordinary skill in the art understands that a cathode or positive electrode may comprise including, but not limited to, a cathode active material, a current collector, a binder and/or one or more additives, i.e. a metal sulfide.  However, instant claim 1 recites a cathode/positive electrode consists of a lithiated and/or non-lithiated form of a metal sulfide selected from the group consisting of….”.  It is unclear whether the Applicant is claiming a cathode or a cathode active material.  For claim examination purposes, the Examiner will interpret claim 1 as the “cathode comprises a lithated and/or non-lithiated form of a metal sulfide selected from the group consisting of….”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0226816) in view of Yerramalli et al. (US 2011/02069980).  
Regarding claim 1, Yoshida et al. teaches a battery cell comprising:
a solid-state electrolyte (SSE) comprising:
a solid-state dense region (paras. [0034] and [0035]); and 
a solid-state first porous region (3a; Fig. 5) having pores and a porosity of 40% to 90% {para. [0014], [2]; the porous layer has a porosity of 10 to 70 vol. %; the claimed range, 40% to 90%, and the range of the prior art, 10 to 70%, overlap at one point; therefore, the claimed range is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}; 
wherein an anode material disposed in the pores of at least a portion of the first porous region (paras. [0031] and [0032]; the disclosed electrode may be an anode; the active material is within the pores of the first porous region and on the portions of the solid-state first porous region where it abuts); and 
wherein the cathode is lithiated (para. [0073]).  
Yoshida et al. is silent regarding the battery cell comprising a cathode contacting the SSE and wherein the cathode consists of a lithiated and/or a non-lithiated form of metal sulfide selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, FeS, and NiS.  However, Yerramalli et al. teaches that it is known in the art to have a battery comprising a solid electrolyte further comprising a sulfur additive that may be disposed in the cathode wherein the sulfide additive may be iron sulfide or molybdenum sulfide (para. [0029]; the addition of the sulfur additive results in a sulfide cathode contacting the SSE).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Yoshida et al. by incorporating a sulfur containing additive such as iron sulfide or molybdenum sulfide in order to prevent recrystallization of salts and grain grown within the cathodic material (Yerramalli et al., para. [0029]; As a result of the instant modification, the battery cell of modified Yoshida et al. comprises a cathode that is a non-lithiated form of metal sulfide that is iron sulfide or molybdenum sulfide. One of ordinary skill expects that the cathode is a lithiated form of a metal sulfide during the charging and discharging of the battery cell.).
Modified Yoshida et al. is silent regarding a solid state dense region having a porosity of less than 5%.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of the solid-state dense region of modified Yoshida et al. such that the solid-state dense region has a porosity of less than 5% when doing so contributes to improved electrochemical properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 2, modified Yoshida et al. teaches a battery cell wherein the anode material comprises lithium metal (para. [0074]).  
Regarding claim 3, modified Yoshida et al. teaches a battery cell wherein the anode material is lithium (para. [0074]).  
Regarding claim 10, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable up to 400 °C.  
Regarding claim 11, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature up to 300 °C.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Gordon (US 2009/0136830).
Regarding claims 4 and 5, modified Yoshida et al. is silent regarding a battery cell wherein the anode material comprises sodium metal and wherein the anode material is sodium metal.  However, Gordon teaches that it is known in the art for a battery to have an anode material comprising sodium metal and wherein the anode material is sodium metal (para. [0026]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the battery cell of modified Yoshida by substituting the metal anode of modified Yoshida et al. with the anode material of Gordon as one alkali metal may be substituted with another alkali metal.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ryu et al. (US 2013/0323603).
Regarding claim 6, modified Yoshida et al. is silent regarding a battery cell wherein the pores contain melted anode material.  However, Ryu et al. teaches a battery cell wherein the pores contain melted anode material (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the pores contain melted anode material as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 9, modified Yoshida et al. is silent regarding a battery cell wherein the metal sulfide is TiS2.  However, Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. [0009]). 

Claims 12, 15 and 20 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ohta et al. (US 2011/0244337).
Regarding claim 12, modified Yoshida et al. teaches a cathode that is a lithiated and/or a non-lithiated form of metal sulfide as taught in the rejection of claim 1 above.  Modified Yoshida et al. is silent regarding a battery cell wherein the SSE is a lithium garnet solid-state electrolyte (SSE); the anode material comprises a lithium metal anode material, and the anode material in contact with the lithium-garnet SSE.  However, Ohta et al. teaches that it is known in the art for a battery cell to have a SSE that is a lithium garnet solid-state electrolyte (SSE) (para. [0008] and [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SSE of modified Yoshida et al. by substituting the lithium garnet SSE of Ohta et al. for the SSE of modified Yoshida et al. in order to create a battery with high stability, a wide potential window and high lithium ion conductivity (Ohta et al., para. [0008]).  As a result of the instant modification, modified Yoshida et al. teaches a battery cell wherein the SSE is a lithium garnet solid-state electrolyte (SSE); the anode material comprises a lithium metal anode material, and the anode in contact with the lithium-garnet SSE.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 15, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable for charging and discharging at 150 °C.  
Regarding claim 20, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable from 60 to 150 °C to charge and discharge the battery.  
Regarding claim 21, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 80-150 °C.  
Regarding claim 22, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 100-150 °C.
Regarding claim 23, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 150 °C.
Regarding claim 24, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging the battery cell during or after contact with a flame.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Ryu et al. (US 2013/0323603).  
Regarding claim 13, modified Yoshida et al. is silent regarding a battery cell wherein the lithium metal anode material is in a melted state (para. [0048]).  However, Ryu et al. teaches a battery cell wherein the lithium metal anode is in a melted state (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the lithium metal anode material is in a melted state as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 17, modified Yoshida et al. is silent regarding a battery cell wherein metal sulfide is non-lithiated TiS2.  However, Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2; corresponds to the metal sulfide and the metal sulfide is non-lithiated TiS2; one of ordinary skill expects that the metal sulfide is lithiated during the charging and discharging of the battery cell), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. [0009]).  As a result of the instant modification, modified Yoshida et al. teaches a battery cell wherein the metal sulfide and the metal sulfide is non-lithiated TiS2.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
Applicant argues:  The Examiner asserts that claim 1, as amended in the Amendment and Response to Non- Final Office Action dated May 5, 2022, fails to preclude the claimed cathode from comprising a metal sulfide additive. See Office Action, pg. 16. The Examiner also asserts that the battery cell of Yoshida et al., modified to include the sulfur additives of Yerramalli et al. disposed in the cathode, results in battery cell wherein "at least a portion of the cathode is a lithiated and/or a non-lithiated form of a metal sulfide." (Emphasis added) Id. The Examiner further asserts that the Applicant has "not claimed a cathode active material consisting of a metal sulfide." (Emphasis added) Id.  The Applicant respectfully asserts a cathode that "is" a lithiated and/or non-lithiated form of a metal sulfide is necessarily a cathode that "consists of" a lithiated and/or non-lithiated form of a metal sulfide. Nonetheless, solely to expedite prosecution of this application toward allowance and without acquiescing to the merits of the Examiner’s assertions, claim 1 is amended to recite, inter alia, "a cathode contacting the SSE, wherein the cathode consists of a lithiated and/or non-lithiated form of a metal sulfide selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, and NiS."  The Applicant respectfully asserts that modification of the battery cell of Yoshida et al. to include the sulfur additives of Yerramalli et al. would not result in a cathode consisting of a lithiated and/or non-lithiated form of a metal sulfide. Rather, the resulting battery cell would comprise sulfur additives disposed in a cathode consisting of the electrode materials recited in Yoshida et al., none of which are the metal sulfides recited in claim 1.  For at least this reason, the Applicant respectfully asserts that amended claim 1 is patentable over the combination of Yoshida et al. and of Yerramalli et al.  Since the combination of Yoshida et al. and Yerramalli et al. forms the basis of each rejection under 35 U.S.C. § 103 in the Office Action, and all pending claims depend, either directly or indirectly, from claim 1, the Applicant submits that all claims are patentable over the cited references for the reasons set forth above in respect of claim 1. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of all rejections under 35 U.S.C. § 103.
It is the Office’s position that the claim 1 does not preclude the claimed cathode from comprising a metal sulfide additive.  To explain, one of ordinary skill in the art understands that a cathode or positive electrode may comprise including, but not limited to, a cathode active material, a current collector, a binder and/or one or more additives, i.e. a metal sulfide.  The Applicant is arguing that because an additive is added in relatively small amounts that the cathode is not lithiated and/or a non-lithiated form of a metal sulfide.  It is the Office’s position that at least a portion of the cathode is a lithiated and/or a non-lithiated metal sulfide.  Additionally, it is the Office’s position that the Applicant has not claimed a cathode active material consisting of a metal sulfide.  
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a cathode active material consisting of a metal sulfide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724